







Exhibit 10.1


EMPLOYMENT AGREEMENT
AGREEMENT (the “Agreement”) dated as of October 3, 2016 between Advance Auto
Parts, Inc. (“Advance” or the “Company”), a Delaware corporation, its
subsidiaries, predecessors, successors, affiliated corporations, companies and
partnerships, and its current and former officers, directors, and agents
(collectively, the “Company”) and Thomas Okray (the “Executive”).


The Company and the Executive agree as follows:


1.Position; Term of Employment. Subject to the terms and conditions of this
Agreement, the Company agrees to employ the Executive, and the Executive agrees
to serve the Company, as its Executive Vice President, Chief Financial Officer
(“Executive’s Position”). The parties intend that the Executive shall continue
to so serve in this capacity throughout the Employment Term (as such term is
defined below).


The term of Executive’s employment by the Company pursuant to this Agreement
shall commence on October 31, 2016 (“Commencement Date”) and shall end on the
day prior to the first anniversary of the Commencement Date, unless sooner
terminated under the provisions of Paragraph 4 below (“Employment Term”);
provided, however, that commencing on the first anniversary of the Commencement
Date (“Anniversary Date”) the Employment Term shall be automatically extended
for an additional period of one year unless, not later than 90 days prior to the
Anniversary Date, either party shall have given notice to the other that it does
not wish to extend the Employment Term (a “Non-Renewal”), in which case the
Employment Term shall end on the day prior to the Anniversary Date; and on each
Anniversary Date thereafter the Employment Term shall be automatically extended
for an additional period of one year unless, not later than 90 days prior to
such Anniversary Date, either party shall have given notice of a Non-Renewal to
the other, in which case the Employment Term shall end 90 days following such
notice.
2.Duties.


(a)    Duties and Responsibilities; Location. The Executive shall have such
duties and responsibilities of the Executive’s Position and such other duties
and responsibilities that are reasonably consistent with the Executive’s
Position as the Company may request from time to time and Executive shall
perform such duties and carry out such responsibilities to the best of the
Executive’s ability for the purpose of advancing the business of the Company and
its subsidiaries, if any (jointly and severally, “Related Entities”). The
Executive shall observe and conform to the applicable policies and directives
promulgated from time to time by the Company and its Board of Directors or by
any superior officer(s) of the Company. Subject to the provisions of Subsection
2(b) below, the Executive shall devote the Executive’s full time, skill and
attention during normal business hours to the business and affairs of the
Company and its Related Entities, except for holidays and vacations consistent
with applicable Company policy and except for illness or incapacity. The
services to be performed by the Executive hereunder may be changed from time to
time at the discretion of the Company. The Company shall retain full direction
and control of the means and methods by which the Executive performs the
Executive’s services and of the place or places at which such services




--------------------------------------------------------------------------------






are to be rendered. Effective on the Commencement Date, the Executive’s
principal office location shall be the Company’s offices located in Raleigh,
North Carolina. The Executive agrees to relocate his primary residence to the
Raleigh, North Carolina area as soon as practicable after the Commencement Date,
but in no event later than the first anniversary of the Commencement Date.


(b)    Other Activities. During the Term of this Agreement, it shall not be a
violation of this Agreement for the Executive to, and the Executive shall be
entitled to (i) serve on corporate, civic, charitable, retail industry
association or professional association boards or committees within the
limitations of the Company’s Guidelines on Significant Governance Issues, (ii)
deliver lectures, fulfill speaking engagements or teach at educational
institutions and (iii) manage personal investments, so long as the activities
set forth in (i), (ii), and (iii) above (x) do not significantly interfere with
the performance of the Executive’s duties and responsibilities as required by
this Agreement and do not involve a conflict of interest with the Executive’s
duties or responsibilities hereunder, (y) are in compliance with the Company’s
policies and procedures in effect from time to time, including the Code of
Ethics & Business Conduct and the Guidelines on Significant Governance Issues,
in each case as may be amended periodically, and (z) do not violate Section 18
of this Agreement.


3.
Compensation.



(a)Base Salary. During the Employment Term, the Company shall pay to the
Executive a salary of $500,000.00 per annum, payable consistent with the
Company’s standard payroll practices then in effect (“Base Salary”). Such Base
Salary shall be reviewed by the Compensation Committee of Advance’s Board of
Directors (hereinafter the “Compensation Committee”) at least annually, with any
changes taking into account, among other factors, Company and individual
performance.


(b)Bonus. The Executive shall receive a bonus in such amounts and based upon
achievement of such corporate and/or individual performance and other criteria
as shall be approved by the Compensation Committee from time to time, with a
target amount, if such performance and other criteria are achieved, of ninety
percent (90%) of the Base Salary (the “Target Bonus Amount”), with a maximum
payout of one hundred eighty percent (180%) of the Base Salary during the
initial Term of this Agreement, which bonus shall be paid in a manner consistent
with the Company’s bonus practices then in effect. The Executive shall not be
entitled to receive a bonus for fiscal year 2016. For fiscal year 2017, the
Executive shall be entitled to receive a minimum annual bonus equal to the
Target Bonus Amount, and shall be eligible to earn up to 180% of the Base Salary
if the Company’s performance exceeds target level performance as set forth in
the Company’s bonus plan for fiscal year 2017. The Target Bonus Amount and the
maximum payout for any subsequent renewal Term of the Agreement shall be
determined by the Compensation Committee. To be eligible to receive a bonus, the
Executive must be employed by the Company on the date the bonus is paid.


2

--------------------------------------------------------------------------------







(c)Long-Term Incentive Awards. With respect to each fiscal year that ends during
the Employment Term, commencing with fiscal year 2017, the Executive shall be
granted a long-term incentive award in an amount determined by the Compensation
Committee. Notwithstanding the foregoing, for fiscal year 2017, the grant date
fair value of the Executive’s long-term incentive award at target value shall be
equal to $1,050,000. The grant-type mix that shall comprise such annual
long-term incentive award shall be determined by the Compensation Committee each
fiscal year and shall be consistent with grant-type mix used for other senior
executives of the Company. The Executive’s long-term incentive award for fiscal
year 2017 shall be issued under the Advance Auto Parts, Inc. 2014 Long-Term
Incentive Plan (the “2014 LTIP”) and shall be subject to the terms and
conditions of the 2014 LTIP and the award agreement evidencing the grant of each
such award.


(d)Buy-out Compensation. The Executive shall receive the compensation set forth
in this Section 3(d) to replace certain compensation payable to the Executive by
the company that employed the Executive immediately prior to the Company (the
“Prior Employer”), which the Executive shall forfeit as a result of leaving the
employ of the Prior Employer.


(i)    Cash Sign-on Bonus. The Company shall pay to the Executive a cash bonus
in the amount of $380,000 less applicable taxes (the “Signing Bonus”), which
will be included in the Executive’s first paycheck following the Commencement
Date; provided, that the Executive shall repay to the Company one-hundred
percent (100%) of the Signing Bonus if the Executive voluntarily resigns from
the Company without Good Reason (as defined below) prior to the first
anniversary of the Commencement Date. In the event Executive is required to
repay the Signing Bonus pursuant to this Section 3(d)(i), Executive explicitly
authorizes the Company at its option, and to the extent permitted by applicable
federal and state law, to deduct the repayment of the Signing Bonus from any
monies owed to Executive (including, but not limited to, salary and bonuses)
from any pending/final paycheck(s) due to Executive. If Executive’s final
paycheck(s) does/do not fully offset the amount due to the Company, Executive
shall repay the remaining balance of the Signing Bonus in full within sixty (60)
days of Executive’s termination of employment and shall pay interest (at the
maximum legal rate authorized by law) after the balance has been due for sixty
(60) days until paid in full and any reasonable collection costs incurred by the
Company in pursuit of the repayment of the Signing Bonus, including attorneys’
fees and court costs.


(ii)    Sign-on Restricted Stock Units (RSUs). Subject to the provisions of this
Section 3(d)(ii) as soon as practicable after the Commencement Date, the
Executive shall be granted an award of time-based RSUs with a grant date fair
value equal to $2,000,000, which shall vest as follows: seventy percent (70%)
will vest on the first anniversary of the grant date and the remaining thirty
percent (30%) will vest on the second anniversary of the grant date, subject to
the Executive’s continued employment with the Company through the applicable
vesting date. The Sign-On RSUs shall be issued under the 2014 LTIP and shall be
subject to the terms and conditions of the 2014 LTIP and the award agreements
evidencing the grant of such Sign-On RSUs.


3

--------------------------------------------------------------------------------









(e)    Incentive Compensation Clawback. Any compensation provided by the Company
to the Executive, excepting only compensation pursuant to Section 3(a) above,
shall be subject to the Company’s Incentive Compensation Clawback Policy as such
policy shall be adopted, and from time to time amended, by the Board or the
Compensation Committee.
(f) Benefit Plans. During the Employment Term, the Executive shall be entitled
to participate in all retirement and employment benefit plans and programs of
the Company that are generally available to senior executives of the Company,
including relocation benefits as agreed between the parties. Such participation
shall be pursuant to the terms and conditions of such plans and programs, as the
same shall be amended from time to time. The Executive shall be entitled to four
(4) weeks paid vacation annually.
(g)    Business Expenses. During the Employment Term, the Company shall, in
accordance with policies then in effect with respect to payments of business
expenses, pay or reimburse the Executive for all reasonable out-of-pocket travel
and other expenses (other than ordinary commuting expenses) incurred by the
Executive in performing services hereunder; provided, however, that, with
respect to reimbursements, if any, not otherwise excludible from the Executive’s
gross income, to the extent required to comply with the provisions of Section
409A of the Internal Revenue Code of 1986, as amended (the “Code”), no
reimbursement of expenses incurred by the Executive during any taxable year
shall be made after the last day of the following taxable year, and the right to
reimbursement of such expenses shall not be subject to liquidation or exchange
for another benefit. All such expenses shall be accounted for in such reasonable
detail as the Company may require.


4.
Termination of Employment.



(a)    Death. In the event of the death of the Executive during the Employment
Term, the Executive’s employment shall be automatically terminated as of the
date of death and a lump sum amount, equivalent to the Executive’s annual Base
Salary and Target Bonus then in effect, shall be paid, within 60 days after the
date of the Executive’s death, to the Executive’s designated beneficiary, or to
the Executive’s estate or other legal representative if no beneficiary was
designated at the time of the Executive’s death. In the event of the death of
the Executive during the Employment Term, the restrictions and deferral
limitations applicable to any Option, Stock Appreciation Right (“SAR”),
Restricted Stock, Restricted Stock Unit, Performance Share, Performance Unit,
Deferred Stock Unit, Dividend Equivalent or any Stock Grant Awards (collectively
“Awards”), as such Awards are defined in the 2014 LTIP (or any applicable
successor or predecessor plan of the Company), granted to the Executive shall be
subject to the provisions regarding vesting and transferability in those
circumstances as are set forth in the applicable award agreement or grant. The
foregoing benefit will be provided in addition to any death, disability or other
benefits provided under the Company’s benefit plans and programs in which the
Executive was participating at the time of his death. Except in accordance with
the terms of the Company’s benefit programs and other plans and programs then in
effect, after the date of the Executive’s death, the Executive shall not be
entitled to any other compensation or benefits from the Company or hereunder.


4

--------------------------------------------------------------------------------









(b)    Disability. In the event of the Executive’s Disability as hereinafter
defined, the employment of the Executive may be terminated by the Company,
effective upon the Disability Termination Date (as defined below). In such
event, the Company shall pay the Executive an amount equivalent to thirty
percent (30%) of the Executive’s Base Salary for a one year period, which amount
shall be paid in one lump sum within 45 days following the Executive’s
“separation from service,” as that term is defined in Section 409A of the Code
and regulations promulgated thereunder, from the Company (his “Separation From
Service”), provided that the Executive or an individual duly authorized to
execute legal documents on the Executive’s behalf executes and does not revoke
within any applicable revocation period the release described in Section
4(k)(ii)(B). The foregoing benefit will be provided in addition to any
disability or other benefits provided under the Company’s benefit plans in which
the Executive participates. For the avoidance of doubt, participation by the
Executive in the Company’s long-term and/or short-term disability insurance
benefit plans is voluntary on the part of the Executive and is made available by
the Company at the sole cost of the Executive. The purpose and intent of the
preceding three sentences is to ensure that the Executive receives a combination
of insurance benefits and Company payments following the Disability Termination
Date equal to 100% of his then-applicable Base Salary for such one-year period.
In the event that Executive does not elect to participate in the Company’s
long-term and/or short-term disability insurance benefit plans, the Company
shall not be obligated to pay the Executive any amount in excess of thirty
percent (30%) of the Executive’s Base Salary. In the event of the Disability of
the Executive during the Employment Term, the restrictions and deferral
limitations applicable to any Option, SAR, Restricted Stock, Restricted Stock
Unit, Performance Unit, Deferred Stock Unit, Dividend Equivalent or any Stock
Grant Awards (collectively “Awards”), as such Awards are defined in the 2014
LTIP (or any applicable successor or predecessor plan of the Company), granted
to the Executive shall be subject to the provisions regarding vesting and
transferability in those circumstances as are set forth in the applicable award
agreement or grant. The Company shall also pay to the Executive a lump sum
amount equivalent to the Executive’s Target Bonus Amount then in effect, which
amount shall be paid in one lump sum within 45 days following the Executive’s
Separation from Service, provided that the Executive or an individual duly
authorized to execute legal documents on the Executive’s behalf executes and
does not revoke within any applicable revocation period the release described in
Section 4(j)(ii)(B). Otherwise, after the Disability Termination Date, except in
accordance with the Company’s benefit programs and other plans then in effect,
the Executive shall not be entitled to any compensation or benefits from the
Company or hereunder.


“Disability,” for purposes of this Agreement, shall mean the Executive’s
incapacity due to physical or mental illness causing the Executive’s complete
and full-time absence from the Executive’s duties, as defined in Paragraph 2,
for either a consecutive period of more than six months or at least 180 days
within any 270-day period.


(c)    Termination by the Company for Due Cause. Nothing herein shall prevent
the Company from terminating the Executive’s employment at any time for “Due
Cause” (as hereinafter defined). The Executive shall continue to receive the
Base Salary provided for in this Agreement only through the period ending with
the date of such termination. Any rights and benefits the Executive may have
under employee benefit plans and programs of the Company shall be determined in
accordance with the terms of such plans and programs. Except as provided in the
two immediately preceding sentences, after termination of employment for Due
Cause, the Executive shall not be entitled to any compensation or benefits from
the Company or hereunder.


    


5

--------------------------------------------------------------------------------





For purposes of this Agreement, “Due Cause” shall mean:


(i)     a material breach by the Executive of the Executive’s duties and
obligations under this Agreement or violation in any material respect of any
code or standard of conduct generally applicable to the officers of the Company,
including, but not limited to, the Company’s Code of Ethics and Business
Conduct, which, if curable, has not been cured by the Executive within 15
business days after the Executive’s receipt of notice to the Executive
specifying the nature of such breach or violations;


(ii)     a material violation by the Executive of the Executive’s Loyalty
Obligations as provided in Paragraph 18;


(iii)     the commission by the Executive or indictment for a crime of moral
turpitude or a felony involving fraud, breach of trust, or misappropriation;


(iv)     the Executive’s willfully engaging in bad faith conduct that is
demonstrably and materially injurious to the Company, monetarily or otherwise;
or
(v)     a determination by the Company that the Executive is in violation of the
Company’s Substance Abuse Policy.


(d)    Termination by the Company Other than for Due Cause, Death or Disability.
The foregoing notwithstanding, the Company may terminate the Executive’s
employment for any or no reason, as it may deem appropriate in its sole
discretion and judgment; provided, however, that in the event such termination
is not due to Death, Disability or Due Cause, the Executive shall (i) be
entitled to a Termination Payment as hereinafter defined and (ii) be sent
written notice stating the termination is not due to Death, Disability or Due
Cause. In the event of such termination by the Company, the Executive shall
receive certain payments and benefits as set forth in this Subsection 4(d).


(i)     Termination Payment. If the Company terminates the Executive’s
employment for other than Death, Disability or Due Cause prior to the expiration
of the Employment Term, the term “Termination Payment” shall mean a cash payment
equal to the sum of:


    (A)     an amount equal to the Executive’s annual Base Salary, as in effect
immediately prior to such termination (unless the termination is in connection
with an action that would have enabled the Executive to terminate his employment
for Good Reason pursuant to Section 4(e)(i)(A), in which case, it shall be the
Base Salary in effect prior to any such material diminution of the Base Salary)
(the “Termination Salary Payment”), and


6

--------------------------------------------------------------------------------









(B)    an amount equal to the average value of the annual bonuses pursuant to
Section 3(b) paid to Executive for the three completed fiscal years immediately
prior to the date of such termination; provided, however, that if Executive has
been employed by the Company for fewer than three complete fiscal years prior to
the date of such termination, Executive shall receive an amount equal to the
average value of the annual bonuses pursuant to Section 3(b) that the Executive
has received during the period of the Executive’s employment.
(ii)     Outplacement Services. The Company shall make outplacement services
available to the Executive, at a cost to the Company not to exceed $12,000, for
a period of time not to exceed 12 months following the date of termination
pursuant to the Company’s Executive outplacement program with the Company’s
selected vendor, to include consulting, search support and administrative
services.


(iii)     Medical Coverage. In addition, the Company shall provide the Executive
with medical, dental and vision insurance benefits (which may also cover, if
applicable, the Executive’s spouse and eligible dependents) for three hundred
sixty-five (365) days from the date of the Executive’s termination of employment
or until such time as the Executive is eligible for group health coverage under
another employer’s plan, whichever occurs first. In order to trigger the
Company’s obligation to provide health care continuation benefits, the Executive
must elect continuation coverage pursuant to the Consolidation Omnibus Budget
Act of 1985, as amended (“COBRA”), upon such eligibility. The Company’s
obligation shall be satisfied solely through the payment of the Executive’s
COBRA premiums during the 365-day period, but only to the extent that such
premiums exceed the amount that would otherwise have been payable by the
Executive for coverage of the Executive and the Executive’s eligible dependents
that were covered by the Company’s medical, dental, and vision insurance
programs at the time of the Executive’s termination of employment had the
Executive continued to be employed by the Company.


(iv)     Other. If the Company terminates the Executive’s employment for other
than Death, Disability or Due Cause, the Sign-On RSUs shall become fully vested
as of the Executive’s date of termination; provided that, notwithstanding the
foregoing, the Sign-On RSUs will cease vesting as of the Executive’s date of
termination as the result of the Executive’s resignation from employment by the
Company for Good Reason as defined in Section 4(e) of this Agreement. Any
long-term incentive awards granted to the Executive pursuant to Section 3(c)
hereof shall be treated in the manner set forth in the 2014 LTIP and the
applicable award agreements.


(v)    Timing of Payments. The Termination Salary Payment and Termination Bonus
Payment shall be paid in one lump sum within 45 days following the date of the
Executive’s Separation From Service, provided that the Executive executes and
does not revoke within any applicable revocation period the release described in
Section 4(j)(ii)(B) below.


7

--------------------------------------------------------------------------------









(vi)     Entire Obligation. Except as provided in Subsection 4(j) of this
Agreement, following the Executive’s termination of employment under this
Subsection 4(d), the Executive will have no further obligation to the Company
pursuant to this Agreement (other than under Sections 6, 7, 8, 9, 10, 11, 17,
19, 20 (to the extent such policies, guidelines and codes by their terms apply
post-employment) and 21). Except for the Termination Payment and as otherwise
provided in accordance with the terms of the Company’s benefit programs and
plans then in effect or as expressly required under applicable law, after
termination by the Company of employment for other than Death, Disability or Due
Cause, the Executive shall not be entitled to any other compensation or benefits
from the Company or hereunder.


(e)    Resignation from Employment by the Company for Good Reason. Termination
by the Company without Due Cause under Subsection 4(d) shall be deemed to have
occurred if the Executive elects to terminate the Executive’s employment for
Good Reason.


(i)     Good Reason. For purposes of this Agreement, “Good Reason” shall mean:


(A)     a material diminution in the Executive’s “Total Direct Compensation,”
which shall mean the value of the total of the Executive’s Base Salary, Target
Bonus opportunity, and annual equity award taken together;


(B) a material diminution in the Executive’s authority, duties, or
responsibilities;


(C)     the Company’s requiring the Executive to be based more than 60 miles
from the Company’s office in Raleigh, North Carolina at which the Executive was
principally employed immediately prior to the date of the relocation;


(D)    delivery by the Company of a notice of a Non-Renewal; or


(E) any other action or inaction that constitutes a material breach by the
Company of the terms of this Agreement.


(ii)    Notice of Good Reason Condition. In order to be considered a resignation
for Good Reason for purposes of this Agreement, the Executive must provide the
Company with written notice and description of the existence of the Good Reason
condition within 60 days of the initial discovery by the Executive of the
existence of said Good Reason condition and the Company shall have 30 business
days to cure such Good Reason condition.
(iii)    Effective Date of Resignation. The effective date of the Executive’s
resignation for Good Reason must occur no longer than six (6) months following
the expiration of the cure period set forth in Section 4(e)(ii), above. If
Executive has not resigned for Good Reason effective within six (6) months
following the expiration of the cure period set forth in Section 4(e)(ii), above
the Executive shall be deemed to have waived said Good Reason condition.


8

--------------------------------------------------------------------------------







(f)    Termination by the Company Other Than For Due Cause, Death or Disability
or Resignation from Employment for Good Reason Within Twelve Months After a
Change in Control. If the Company terminates the Executive’s employment for
other than Death, Disability or Due Cause prior to the expiration of the
Employment Term and within twelve (12) months after a Change In Control (as
defined below), or if the Executive elects to terminate the Executive’s
employment for Good Reason prior to the expiration of the Employment Term and
within twelve (12) months after a Change In Control, then (i) the Executive
shall be entitled to a Change In Control Termination Payment as hereinafter
defined in lieu of the Termination Payment set forth in Subsection 4(d)(i)
above, (ii) the Executive shall receive benefits as defined in Subsections
4(d)(ii) and (iii) above, and (iii) either the Company or the Executive, as the
case may be, shall provide Notice of Termination pursuant to Subsection 4(j)(i)
other than in the case of a Non-Renewal, which shall be communicated in
accordance with Section 1.
(i)Change In Control Termination Payment. The term “Change In Control
Termination Payment” shall mean a cash payment equal to the sum of:
(A)an amount equal to two times the Executive’s annual Base Salary, as in effect
immediately prior to such termination (unless the termination is due to Section
4(e)(i)(A), in which case, it shall be two times the Executive’s annual Base
Salary in effect prior to any such material diminution of the Base Salary) (the
“Change In Control Termination Salary Payment”), and


(B)an amount equal to two times the Executive’s Target Bonus Amount, as in
effect immediately prior to such termination (unless the termination is due to
Sections 4(e)(i)(A) or (E), in which case, it shall be two times the Executive’s
Target Bonus in effect prior to any such material diminution of the Target Bonus
or termination of the bonus plan, respectively) (the “Change In Control
Termination Bonus Payment”).


(ii)Timing of Payments. The Change In Control Termination Salary Payment and the
Change In Control Termination Bonus Payment shall be paid in lump sum payments
within 45 days following the date of the Executive’s Separation From Service,
provided that the Executive executes and does not revoke within any applicable
revocation period the release described in Section 4(j)(ii) below.


(iii)    Entire Obligation. Except as provided in Subsection 4(i) of this
Agreement, following the Executive’s termination of employment under this
Subsection 4(f), the Executive will have no further obligation to the Company
pursuant to this Agreement (other than under Sections 6, 7, 8, 9, 10, 11, 17,
19, 20 (to the extent such policies, guidelines and codes by their terms apply
post-employment) and 21). Except for the Change In Control Termination Payment
and as otherwise provided in accordance with the terms of the Company’s benefit
programs and plans then in effect or as expressly required under applicable law,
within twelve (12) months after a Change In Control, after termination by the
Company of employment for other than Death, Disability or Due Cause or after
termination by the Executive for Good Reason, the Executive shall not be
entitled to any other compensation or benefits from the Company or hereunder.


9

--------------------------------------------------------------------------------









(iii)Change In Control. For purposes of this Agreement, “Change In Control”
shall mean the occurrence of any of the following events:


(A) a Transaction, as defined below, unless securities possessing more than 50%
of the total combined voting power of the survivor’s or acquiror’s outstanding
securities (or the securities of any parent thereof) are held by a person or
persons who held securities possessing more than 50% of the total combined
voting power of the Company’s outstanding securities immediately prior to that
transaction, or


(B) any person or group of persons (within the meaning of Section 13(d)(3) of
the Securities Exchange Act of 1934, as amended and in effect from time to time)
directly or indirectly acquires, including but not limited to by means of a
merger or consolidation, beneficial ownership (determined pursuant to Securities
and Exchange Commission Rule 13d-3 promulgated under the said Exchange Act) of
securities possessing more than 25% of the total combined voting power of the
Company’s outstanding securities unless pursuant to a tender or exchange offer
made directly to the Company’s stockholders that the Board recommends such
stockholders accept, other than (i) the Company or any of its Affiliates, (ii)
an employee benefit plan of the Company or any of its Affiliates, (iii) a
trustee or other fiduciary holding securities under an employee benefit plan of
the Company or any of its Affiliates, or (iv) an underwriter temporarily holding
securities pursuant to an offering of such securities, or


(C) over a period of thirty-six (36) consecutive months or less, there is a
change in the composition of the Board such that a majority of the Board members
(rounded up to the next whole number, if a fraction) ceases, by reason of one or
more proxy contests for the election of Board members, to be composed of
individuals who either (i) have been Board members continuously since the
beginning of that period, or (ii) have been elected or nominated for election as
Board members during such period by at least a majority of the Board members
described in the preceding clause (i) who were still in office at the time that
election or nomination was approved by the Board.


For purposes of Section 4(f)(iv)(A), “Transaction” means (1) consummation of any
merger or consolidation of the Company with or into another entity as a result
of which the Stock of the Company is converted into or exchanged for the right
to receive cash, securities or other property or is cancelled, (2) any sale or
exchange of all of the Stock of the Company for cash, securities or other
property, (3) any sale, transfer, or other disposition of all or substantially
all of the Company’s assets to one or more other persons in a single transaction
or series of related transactions or (4) any liquidation or dissolution of the
Company.


10

--------------------------------------------------------------------------------







(v)     IRC 280G “Net-Best”. Anything in this Agreement to the contrary
notwithstanding, in the event it shall be determined that (A) any payment,
award, benefit or distribution (or any acceleration of any payment, award,
benefit or distribution) by the Company (or any of its affiliated entities) or
any entity which effectuates a Change in Control (or any of its affiliated
entities) to or for the benefit of Executive (whether pursuant to the terms of
this Agreement or otherwise) (the “Payments”) would be subject to the excise tax
imposed by Section 4999 of the Internal Revenue Code (the “Excise Tax”), and (B)
the reduction of the amounts payable to Executive to the maximum amount that
could be paid to Executive without giving rise to the Excise Tax (the “Safe
Harbor Cap”) would provide Executive with a greater after tax amount than if
such amounts were not reduced, then the amounts payable to Executive shall be
reduced (but not below zero) to the Safe Harbor Cap. If the reduction of the
amounts payable would not result in a greater after tax result to Executive, no
amounts payable under this Agreement shall be reduced pursuant to this
provision.
(A) Reduction of Payments. The reduction of the amounts payable hereunder, if
applicable, shall be made by reducing first cash amounts payable under this
Agreement (in contrast to benefit amounts), and applying any reduction to
amounts payable in the following order: (A) first, any cash amounts payable to
Executive as a Termination Payment or Change in Control Termination Payment
under this Agreement, as applicable; (B) second, any cash amounts payable by
Company for Outplacement Services on behalf of Executive under the terms of this
Agreement; (C) third, any amounts payable by Company on behalf of Executive
under the terms of this Agreement for continued Medical Coverage; (D) fourth,
any other cash amounts payable by Company to or on behalf of Executive under the
terms of this Agreement: (E) fifth, outstanding performance-based equity grants
to the extent that any such grants would be subject to the Excise Tax; and (F)
finally, any time-vesting equity grants to the extent that any such grants would
be subject to the Excise Tax.
(B) Determinations by Accounting Firm. All determinations required to be made
under this Section 4(f)(v) shall be made by the public accounting firm that is
retained by the Company as of the date immediately prior to the Change in
Control (the “Accounting Firm”) which shall provide detailed supporting
calculations both to the Company and Executive within fifteen (15) business days
of the receipt of notice from the Company or Executive that there has been a
Payment, or such earlier time as is requested by the Company. Notwithstanding
the foregoing, in the event (A) the Board shall determine prior to the Change in
Control that the Accounting Firm is precluded from performing such services
under applicable auditor independence rules or (B) the Audit Committee of the
Board determines that it does not want the Accounting Firm to perform such
services because of auditor independence concerns or (C) the Accounting Firm is
serving as accountant or auditor for the person(s) effecting the Change in
Control, the Board shall appoint another nationally recognized public accounting
firm reasonably acceptable to Executive to make the determinations required
hereunder (which accounting firm shall then be referred to as the Accounting
Firm hereunder). All fees, costs and expenses (including, but not limited to,
the costs of retaining experts) of the Accounting Firm shall be borne by the
Company. If Payments are reduced to the Safe Harbor Cap or the Accounting Firm
determines that no Excise Tax is payable by Executive without a reduction in
Payments, the Accounting Firm shall provide a written opinion to Executive to
the effect that the Executive is not required to report any Excise Tax on the
Executive’s federal income tax return, and that the failure to report the Excise
Tax, if any, on Executive’s applicable federal income tax return will not result
in the


11

--------------------------------------------------------------------------------





imposition of a negligence or similar penalty. The determination by the
Accounting Firm shall be binding upon the Company and Executive (except as
provided in paragraph 4(f)(v)(C) below).
(C) Excess Payment/Underpayment. If it is established pursuant to a final
determination of a court or an Internal Revenue Service (the “IRS”) proceeding
which has been finally and conclusively resolved, that Payments have been made
to, or provided for the benefit of, Executive, which are in excess of the
limitations provided in this Section (referred to hereinafter as an “Excess
Payment”), Executive shall repay the Excess Payment to the Company on demand,
together with interest on the Excess Payment at the applicable federal rate (as
defined in Section 1274(d) of the Code) from the date of Executive’s receipt of
such Excess Payment until the date of such repayment. As a result of the
uncertainty in the application of Section 4999 of the Code at the time of the
determination, it is possible that Payments which will not have been made by the
Company should have been made (an “Underpayment”), consistent with the
calculations required to be made under this Section. In the event that it is
determined (i) by the Accounting Firm, the Company (which shall include the
position taken by the Company, or together with its consolidated group, on its
federal income tax return) or the IRS or (ii) pursuant to a determination by a
court, that an Underpayment has occurred, the Company shall pay an amount equal
to such Underpayment to Executive within ten (10) days of such determination
together with interest on such amount at the applicable federal rate from the
date such amount would have been paid to Executive until the date of payment.
Executive shall cooperate, to the extent the Executive’s reasonable expenses are
reimbursed by the Company, with any reasonable requests by the Company in
connection with any contests or disputes with the IRS in connection with the
Excise Tax or the determination of the Excess Payment. Notwithstanding the
foregoing, in the event that amounts payable under this Agreement were reduced
pursuant to paragraph 4(f)(v)(A) and the value of stock options is subsequently
re-determined by the Accounting Firm within the context of Treasury Regulation
§1.280G-1 Q/A 33 that reduces the value of the Payments attributable to such
options, the Company shall promptly pay to Executive any amounts payable under
this Agreement that were not previously paid solely as a result of paragraph
4(f)(v)(A) up to the Safe Harbor Cap.


12

--------------------------------------------------------------------------------









(g)    Voluntary Termination Without Good Reason. In the event that the
Executive terminates the Executive’s employment at the Executive’s own volition
prior to the expiration of the Employment Term (except as provided in Subsection
4(e) above), such termination shall constitute a “Voluntary Termination” and in
such event the Executive shall be limited to the same rights and benefits as
provided in connection with a termination for Due Cause under Subsection 4(c)
above.
(h)    Compliance With Code Section 409A. Notwithstanding anything herein to the
contrary, this Agreement is intended to be interpreted and operated so that the
payment of the benefits set forth herein either shall either be exempt from the
requirements of Section 409A of the Code or shall comply with the requirements
of such provision; provided however that in no event shall the Company be liable
to the Executive for or with respect to any taxes, penalties or interest which
may be imposed upon the Executive pursuant to Section 409A. To the extent that
any amount payable pursuant to Subsections 4(b), (d)(i), (d)(iii) or (f)
constitutes a “deferral of compensation” subject to Section 409A (a “409A
Payment”), then, if on the date of the Executive’s “separation from service,” as
such term is defined in Treas. Reg. Section 1.409A-1(h)(1), from the Company
(his “Separation from Service”), the Executive is a “specified employee,” as
such term is defined in Treas. Reg. Section 1.409-1(i), as determined from time
to time by the Company, then such 409A Payment shall not be made to the
Executive earlier than the earlier of (i) six (6) months after the Executive’s
Separation from Service; or (ii) the date of his death. The 409A Payments under
this Agreement that would otherwise be made during such period shall be
aggregated and paid in one lump sum, without interest, on the first business day
following the end of the six (6) month period or following the date of the
Executive’s death, whichever is earlier, and the balance of the 409A Payments,
if any, shall be paid in accordance with the applicable payment schedule
provided in this Section 4. To the extent any 409A Payment is conditioned on the
Executive (or his legal representative) executing a release of claims, which
409A Payment would be made in a later taxable year of the Executive than the
taxable year in which his Separation from Service occurs if such release were
executed and delivered and became irrevocable at the last possible date allowed
under this Agreement, such 409A Payment will be paid no earlier than such later
taxable year. In applying Section 409A to compensation paid pursuant to this
Agreement, any right to a series of installment payments under this Agreement
shall be treated as a right to a series of separate payments. The Executive
hereby acknowledges that he has been advised to seek and has sought the advice
of a tax advisor with respect to the tax consequences to the Executive of all
payments pursuant to this Agreement, including any adverse tax consequences or
penalty taxes under Code Section 409A and applicable State tax law. Executive
hereby agrees to bear the entire risk of any such adverse federal and State tax
consequences and penalty taxes in the event any payment pursuant to this
Agreement is deemed to be subject to Code Section 409A, and that no
representations have been made to the Executive relating to the tax treatment of
any payment pursuant to this Agreement under Code Section 409A and the
corresponding provisions of any applicable State income tax laws.


13

--------------------------------------------------------------------------------









(i)    Cooperation. During the term of the Executive’s employment by the Company
and for a period of one (1) year immediately following the termination of the
Executive’s employment with the Company, the Executive agrees to be reasonably
available to assist the Company and its representatives and agents with any
business and/or litigation (or potential litigation) matters affecting or
involving the Company. The Company will reimburse the Executive for all
associated reasonable costs of travel.
(j)    Notice of Termination, Resignation and Release. Any termination under
Subsection 4(b) by the Company for Disability or Subsection 4(c) for Due Cause
or by the Executive for Good Reason under Subsection 4(e) or by the Company or
the Executive within twelve (12) months after a Change in Control under
Subsection 4(f) or by the Executive by Voluntary Termination under Subsection
4(g) shall be communicated by Notice of Termination to the other party thereto
given in accordance with Paragraph 10.


(i)     Notice of Termination. For purposes of this Agreement, a “Notice of
Termination” means a written notice which (i) indicates the specific termination
provision in this Agreement relied upon, (ii) sets forth in reasonable detail
the facts and circumstances claimed to provide a basis for termination of the
Executive’s employment under the provision so indicated and (iii) if the
termination date is other than the date of receipt of such Notice, specifies the
termination date (which date shall not be prior to the date of such notice or
more than 15 days after the giving of such Notice).
(ii)     Resignation and Release. Notwithstanding anything in this Agreement to
the contrary, unless the Company provides otherwise, upon termination of
employment for any reason, Executive shall be deemed to have resigned as a
member of the Board of Directors of the Company, if applicable, and as an
officer, director, manager and employee of the Company and its Related Entities
and shall execute any documents and take any actions to effect the foregoing as
requested by the Company. In order to be eligible to receive any payments or
benefits hereunder as a result of the termination of the Executive’s employment,
in addition to fulfilling all other conditions precedent to such receipt, the
Executive or the Executive’s legal representative must within 21 days (or such
other period as required under applicable law) after presentation of a release
in form and substance reasonably satisfactory to the Company and its legal
counsel, execute said release, and within 7 days (or such other period as
required under applicable law) after such execution not revoke said release, on
behalf of the Executive and the Executive’s estate, heirs and representatives,
releasing the Company, its Related Entities and each of the Company’s and such
Related Entities’ respective officers, directors, employees, members, managers,
agents, independent contractors, representatives, shareholders, successors and
assigns (all of which persons and entities shall be third party beneficiaries of
such release with full power to enforce the provisions thereof) from any and all
claims related to the Executive’s employment with the Company; termination of
the Executive’s employment; all matters alleged or which could have been alleged
in a charge or complaint against the Company; any and all injuries, losses or
damages to Employee, including any claims for attorney’s fees; any and all
claims relating to the conduct of any employee, servant, officer, director or
agent of the Company; and any and all matters, transactions or things occurring
prior to the date of said release, including any and all possible claims, known
or unknown, which could have been asserted against the Company or the Company’s
employees, agents, servants, officers or directors. Notwithstanding the
foregoing, the form of release shall except out therefrom, and acknowledge the
Executive’s continuing rights with respect to, the following: (i) all vested
rights that the Executive may have under all welfare, retirement and other plans
and programs of the Company in which the Executive was participating at the time
of his employment termination, including all equity plans and programs of the
Company with respect to which equity awards were made to the Executive, (ii) all
continuing rights that the Executive may have under this Agreement, and (iii)
all rights that the Executive may have following


14

--------------------------------------------------------------------------------





the termination of his employment under the Company’s Certificate of
Incorporation and Bylaws, any applicable Company insurance and any indemnity
agreements to which the Executive is a party which provide for indemnification,
insurance or other, similar coverage for the Executive with respect to his
actions or inactions as an officer, employee and/or member of the Board. For
clarification, unless and until the Executive executes and does not, within any
applicable revocation period, revoke the release, the Company shall have no
obligation to make any Termination Payment to the Executive, and, even if the
Executive does not execute the release, the Executive shall be bound by the
post-termination provisions of this Agreement, including without limitation
Section 18.
(k)    Earned and Accrued Payments. The foregoing notwithstanding, upon the
termination of the Executive’s employment at any time, for any reason, the
Executive shall be paid all amounts that had already been earned and accrued as
of the time of termination, including but not limited to (i) pay for unused
vacation accrued in accordance with the Company’s vacation policy; (ii) any
bonus that had been earned but not yet paid; and (iii) reimbursement for any
business expenses accrued in accordance with Subsection 3(g).
(l)    Employment at Will. The Executive hereby agrees that the Company may
terminate the Executive’s employment under this Paragraph 4 at will, without
regard to: (i) any general or specific policies (written or oral) of the Company
relating to the employment or termination of employment of its employees; (ii)
any statements made to the Executive, whether oral or in any document,
pertaining to the Executive’s relationship with the Company; or (iii) without a
determination of Due Cause by the Company.


5.    Treatment of Equity Awards Upon Change In Control. In the event of a
Change in Control as defined hereinabove, the restrictions and deferral
limitations applicable to any Option, Stock Appreciation Right (“SAR”),
Restricted Stock, Restricted Stock Unit, Performance Share, Performance Unit,
Deferred Stock Unit, Dividend Equivalent or any Stock Grant Awards (collectively
“Awards”) as such Awards are defined in the 2014 LTIP (or any applicable
successor or predecessor plan of the Company), granted to the Executive shall be
subject to such provisions regarding vesting and transferability in those
circumstances as are set forth in the applicable award agreement or grant.


6.    Successors and Assigns.
(a)Assignment by the Company. This Agreement shall be binding upon and inure to
the benefit of the Company or any corporation or other entity to which the
Company may transfer all or substantially all of its assets and business and to
which the Company may assign this Agreement, in which case the term “Company,”
as used herein, shall mean such corporation or other entity, provided that no
such assignment shall relieve the Company from any obligations hereunder,
whether arising prior to or after such assignment.


15

--------------------------------------------------------------------------------









(b)Assignment by the Executive. The Executive may not assign this Agreement or
any part hereof without the prior written consent of the Company; provided,
however, that nothing herein shall preclude the Executive from designating one
or more beneficiaries to receive any amount that may be payable following
occurrence of the Executive’s legal incompetency or Death and shall not preclude
the legal representative of the Executive’s estate from assigning any right
hereunder to the person or persons entitled thereto under the Executive’s will
or, in the case of intestacy, to the person or persons entitled thereto under
the laws of intestacy applicable to the Executive’s estate. The term
“beneficiaries,” as used in this Agreement, shall mean a beneficiary or
beneficiaries so designated to receive any such amount or, if no beneficiary has
been so designated, the legal representative of the Executive (in the event of
the Executive’s incompetency) or the Executive’s estate.
7.    Governing Law. This Agreement shall be governed by the laws of the State
of North Carolina.
8.    Entire Agreement. This Agreement, which shall include the Exhibits hereto,
contains all of the understandings and representations between the parties
hereto pertaining to the matters referred to herein, and supersedes all
undertakings and agreements, whether oral or in writing, previously entered into
by them with respect thereto, including without limitation any previous
employment, severance or separation agreements (including any severance or
change in control benefits contained therein); provided that the obligations set
forth in Section 18 of this Agreement are in addition to any similar obligations
Executive has to the Company or its affiliates. This Agreement may only be
modified by an instrument in writing signed by both parties hereto.
9.    Waiver of Breach. The waiver by any party of a breach of any condition or
provision of this Agreement to be performed by such other party shall not
operate or be construed to be a waiver of a similar or dissimilar provision or
condition at the same or any prior or subsequent time.
10.    Notices. Any notice to be given hereunder shall be in writing and
delivered personally, or sent by certified mail, postage prepaid, return receipt
requested, addressed to the party concerned at the address indicated below or to
such other address as such party may subsequently give notice of hereunder in
writing:
If to the Company:
Advance Auto Parts, Inc.
5008 Airport Road
Roanoke, VA 24012
Attn: General Counsel




16

--------------------------------------------------------------------------------





With a copy to:
Advance Auto Parts, Inc.
2635 E. Millbrook Road
Raleigh, NC 27604
Attn: Chief Executive Officer


If to the Executive:
Thomas Okray






11.    Arbitration. Any controversy or claim arising out of or relating to this
Agreement, or any breach thereof, excepting only the enforcement of any Loyalty
Obligations arising under Paragraph 18 of this Agreement, shall be settled by
arbitration in the state of North Carolina in accordance with the Employment
Arbitration Rules of the American Arbitration Association then in effect in the
State of North Carolina and judgment upon such award rendered by the arbitrators
may be entered in any court having jurisdiction thereof. The board of
arbitrators shall consist of one arbitrator to be appointed by the Company, one
by the Executive, and one by the two arbitrators so chosen. The arbitration
shall be held at such place as may be agreed upon at the time by the parties to
the arbitration. The cost of arbitration shall be borne as determined by the
arbitrators.
12.    Withholding. Anything to the contrary notwithstanding, all payments
required to be made by the Company hereunder to the Executive or the Executive’s
estate or beneficiaries shall be subject to the withholding of such amounts
relating to taxes as the Company may reasonably determine it should withhold
pursuant to any applicable law or regulation. In lieu of withholding such
amounts, in whole or in part, the Company may, in its sole discretion, accept
other provisions for payment of taxes and withholdings as required by law,
provided it is satisfied that all requirements of law affecting its
responsibilities to withhold have been satisfied.
13.    Severability. In the event that any provision or portion of this
Agreement shall be determined to be invalid or unenforceable for any reason, the
remaining provisions or portions of this Agreement shall be unaffected thereby
and shall remain in full force and effect to the fullest extent permitted by
law.
14.    Titles. Titles to the paragraphs and subsections in this Agreement are
intended solely for convenience and no provision of this Agreement is to be
construed by reference to the title of any paragraph or subsection.
15.    Legal Fees. The Company agrees to pay the reasonable fees and expenses of
the Executive’s legal counsel in connection with the negotiation and execution
of this Agreement up to a maximum amount of $15,000.


17

--------------------------------------------------------------------------------







16.    Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original but all of which together shall
constitute one and the same instrument.
17.    Amendment. Except as provided in Paragraph 13 above, this Agreement may
not be modified or amended except by written instrument signed by all parties
hereto.
18.    Counsel. This Agreement has been prepared by the Company with the
assistance of Morgan, Lewis & Bockius LLP, as counsel to the Company
(“Counsel”), after full disclosure of its representation of the Company and with
the consent and direction of the Company and the Executive. The Executive has
reviewed the contents of this Agreement and fully understands its terms. The
Executive acknowledges that the Executive is fully aware of the Executive’s
right to the advice of counsel independent from that of the Company, that the
Company has advised him of such right and disclosed to him the risks in not
seeking such independent advice, and that the Executive fully understands the
potentially adverse interests of the parties with respect to this Agreement. The
Executive further acknowledges that neither the Company nor its Counsel has made
representations or given any advice with respect to the tax or other
consequences of this Agreement or any transactions contemplated by this
Agreement to him and that the Executive has been advised of the importance of
seeking independent counsel with respect to such consequences. By executing this
Agreement, the Executive represents that the Executive has, after being advised
of the potential conflicts between him and the Company with respect to the
future consequences of this Agreement, either consulted independent legal
counsel or elected, notwithstanding the advisability of seeking such independent
legal counsel, not to consult with such independent legal counsel.


19.    Loyalty Obligations. The Executive agrees that, immediately upon
execution of this Agreement, the following obligations (“Loyalty Obligations”)
shall apply in consideration of the Executive’s employment by or continued
employment with the Company:     
    
(a)    Confidential Information.


(i)    Company Information. Except as otherwise provided in Section 18(a)(iii)
of this Agreement, the Executive agrees at all times during the term of the
Executive’s employment and thereafter, to hold any Confidential Information of
the Company or its Related Entities in strictest confidence, and not to use
(except for the benefit of the Company to fulfill the Executive’s employment
obligations) or to disclose to any person, firm or corporation other than the
Company or those designated by it said Confidential Information without the
prior authorization of the Company, except as may otherwise be required by law
or legal process. The Executive agrees that “Confidential Information” means any
proprietary information prepared or maintained in any format, including
technical data, trade secrets or know-how in which the Company or Related
Entities have an interest, including, but not limited to, business records,
contracts, research, product or service plans, products, services, customer
lists and customers (including, but not limited to, vendors to the Company or
Related Entities on whom the Executive called, with whom the Executive dealt or
with whom the Executive became acquainted during the term of the Executive’s
employment), pricing data, costs, markets, expansion plans, summaries, marketing
and other business strategies, software, developments, inventions, processes,
formulas, technology, designs, drawings, engineering, hardware configuration or
marketing, financial or other business information obtained by the Executive or
disclosed to the Executive by the Company or Related Entities or any other
person or entity during the term of the Executive’s employment with the Company
either directly or indirectly electronically, in writing, orally, by drawings,
by observation of services, systems or other aspects of the business of the
Company or Related Entities or otherwise. Confidential Information does not
include


18

--------------------------------------------------------------------------------





information that: (A) was available to the public prior to the time of
disclosure, whether through press releases, SEC filings or otherwise; or (B)
otherwise becomes available to the public through no act or omission of the
Executive or through the wrongful act of a third party.


(ii)    Third Party Information. The Executive recognizes that the Company and
Related Entities have received and in the future will receive from third parties
their confidential or proprietary information subject to a duty on the part of
the Company or Related Entities to maintain the confidentiality of such
information and to use it only for certain limited purposes. Except as otherwise
provided in Section 18(a)(iii) of this Agreement, the Executive agrees at all
times during the Executive’s employment and thereafter to hold all such
confidential or proprietary information in the strictest confidence and not to
disclose it to any person, firm or corporation or to use it except as necessary
in carrying out the Executive’s work for the Company consistent with the
obligations of the Company or Related Entities with such third party.


(iii)    Permitted Disclosure. Nothing in this Agreement shall prohibit or
restrict the Executive  from lawfully (A) initiating communications directly
with, cooperating with, providing information to, causing information to be
provided to, or otherwise assisting in an investigation by the Securities and
Exchange Commission (“SEC”), the Department of Justice, the Equal Employment
Opportunity Commission (“EEOC”), the Congress, or any other governmental or
regulatory agency, entity, or official(s) or self-regulatory organization
(collectively, “Governmental Authorities”) regarding a possible violation of any
law, rule, or regulation; (B) responding to any inquiry or legal process
directed to you individually (and not directed to the Company and/or its
subsidiaries) from any such Governmental Authorities, including an inquiry about
the existence of this Agreement or its underlying facts or circumstances; (C)
testifying, participating or otherwise assisting in an action or proceeding by
any such Governmental Authorities relating to a possible violation of law; or
(D) making any other disclosures that are protected under the whistleblower
provisions of any applicable law, rule, or regulation.   Additionally, pursuant
to the federal Defend Trade Secrets Act of 2016, Executive shall not be held
criminally or civilly liable under any federal or state trade secret law for the
disclosure of a trade secret that: (A) is made (i) in confidence to a federal,
state, or local government official, either directly or indirectly, or to an
attorney; and (ii) solely for the purpose of reporting or investigating a
suspected violation of law; or (B) is made to Executive’s attorney in relation
to a lawsuit for retaliation against Executive for reporting a suspected
violation of law; or (C) is made in a complaint or other document filed in a
lawsuit or other proceeding, if such filing is made under seal.  Nor does this
Agreement require Executive to obtain prior authorization from the Company
before engaging in any conduct described in this paragraph, or to notify the
Company that Executive has engaged in any such conduct.


19

--------------------------------------------------------------------------------









(b)    Conflicting Employment. The Executive agrees that, during the term of the
Executive’s employment with the Company, the Executive will not engage in any
other employment, occupation, consulting or other business activity directly
related to the business in which the Company or Related Entities are now
involved or become involved during the term of the Executive’s employment. Nor
will the Executive engage in any other activities that conflict with the
business of the Company or Related Entities. Furthermore the Executive agrees to
devote such time as may be necessary to fulfill the Executive’s obligations to
the Company and during the term of the Executive’s employment with the Company
to refrain from any other occupation, consulting or other business activity
without the prior approval or consent of the Company.


(c)    Returning Company Property. The Executive agrees that any and all
devices, records, data, notes, reports, proposals, lists, correspondence,
specifications, drawings, blueprints, sketches, materials, equipment, other
documents or property, or reproductions of any aforementioned items developed by
the Executive or others pursuant to or during the Executive’s employment with
the Company or otherwise shall be the property of the Company or its Related
Entities and their respective successors or assigns. At the time of leaving the
employ of the Company, or at any time during employment at the request of the
Company, the Executive will deliver all material Company property to the Company
or to the Company’s designee and will not keep in the Executive’s possession,
recreate or deliver said property to anyone else. In the event of the
termination of the Executive’s employment and upon request by the Company, the
Executive agrees to sign and deliver the “Termination Certification” attached
hereto as Exhibit A. Executive further agrees that at any time during employment
or upon termination, at the request of the Company, to reasonably cooperate with
the Company to ensure that Executive does not possess any Company property or
information within any PDA, personal laptop, hard drive or thumb drive, personal
cloud or email account, or any other personal electronic or data storage device,
including providing access to any such devices to a third party forensic vendor
for purposes of removing any such property and information, at the cost of the
Company and through measures designed to protect Executive’s personal
information.


(d)    Notification of New Employer. In the event that the Executive leaves the
employ of the Company, the Executive agrees to notify the Executive’s new
employer and hereby grants consent to notification by the Company to the
Executive’s new employer (whether the Executive is employed as an employee,
consultant, independent contractor, director, partner, officer, advisor,
Executive, volunteer or manager) about the Executive’s Loyalty Obligations
specified under this Agreement.


(e)    Non-Interference. The Executive covenants and agrees that while the
Executive is employed by the Company and for a period of one (1) year
immediately following the termination of the Executive’s employment with the
Company for any reason, the Executive shall not, without the prior written
approval of the Company, directly or indirectly, either on behalf of the
Executive or any other person or entity, Interfere with the Company or any of
its Related Entities.


20

--------------------------------------------------------------------------------









(i)     For purposes of this Agreement, “Interfere” shall mean, except in the
performance of the Executive’s duties and responsibilities on behalf of and for
the benefit of the Company, (A) to solicit, entice, persuade, induce, influence
or attempt to influence, directly or indirectly, customers or prospective
customers, suppliers or prospective suppliers, employees, agents or independent
contractors of the Company or any of its Related Entities to restrict, reduce,
sever or otherwise alter their relationship with the Company or any of its
Related Entities, or (B) to hire on the Executive’s own behalf or on behalf of
any other person or entity, directly or indirectly, any current or former
employee or independent contractor of the Company who at any time was supervised
(1) directly by the Executive or (2) by another person who was supervised
directly by the Executive, or (C) whether as a direct solicitor or provider of
such services, or in a direct management or direct supervisory capacity over
others who solicit or provide such services, to solicit or provide services that
fall within the definition of Restricted Activities as defined in Subsection
18(f)(ii) below to any customer of the Company or its Related Entities. For
purposes of this section, a “prospective customer or supplier” is one with which
the Company has engaged in material discussions regarding Restricted Activities
at the time of the termination of the Executive’s employment or at any time
within 12 months prior to the date of such termination.


(ii)    After termination of the Executive’s employment, this provision shall
only apply to those current or former employees, independent contractors,
customers or suppliers of the Company or Related Entities who were such at any
time during the 12 months following Executive’s termination and/or within 12
months prior to the date of such termination.
 
(f)    Covenants Not to Compete


(i)     Non-Competition. the Executive covenants and agrees that during the
period from the date hereof until, one (1) year immediately following the
termination, for any reason, of the Executive’s employment with the Company (the
“Non-Compete Period”), the Executive will not, directly or indirectly:


(A)     own or hold, directly or beneficially, as a shareholder (other than as a
shareholder with less than 5% of the outstanding common stock of a publicly
traded corporation), option holder, warrant holder, partner, member or other
equity or security owner or holder of any company or business that derives more
than 15% of its revenue from the Restricted Activities (as defined below) within
the Restricted Area (as defined below), or any company or business controlling,
controlled by or under common control with any company or business directly
engaged in such Restricted Activities within the Restricted Area (any of the
foregoing, a “Restricted Company”) or


21

--------------------------------------------------------------------------------









(B)     engage or participate as an employee, director, officer, manager,
Executive, partner, independent contractor, consultant or technical or business
advisor (or any foreign equivalents of the foregoing) with any Restricted
Company in the Restricted Activities within the Restricted Area.


(ii)    Restricted Activities/Restricted Area. For purposes of this Agreement,
the term “Restricted Activities” means (1) the retail, commercial and/or
wholesale sale, rental, and/or distribution of parts, accessories, supplies
(including, but not limited to, paint), equipment and/or maintenance items for
automobiles, light and heavy duty trucks ( both commercial and non-commercial),
off-road equipment, buses, recreational vehicles, and/or agricultural equipment,
and/or (2) the provision of any automotive-related service (including, but not
limited to, shop management, inventory control, and/or vehicle repair software
or marketing) to auto repair shops, garages, specialty-service providers (e.g.
any business that specializes in automotive oil changes, painting, tires,
mufflers, brakes, transmission, and/or body work) and/or service centers,
including, but not limited to painting, collision or body service centers. The
term “Restricted Area” means the United States of America and Canada, including
their territories and possessions.
  
(iii)    Association with Restricted Company. In the event that the Executive
intends to associate (whether as an employee, consultant, independent
contractor, officer, manager, advisor, partner, Executive, volunteer or
director) with any Restricted Company during the Non-Compete Period, the
Executive must provide information in writing to the Company relating to the
activities proposed to be engaged in by the Executive for such Restricted
Company. All such current associations are set forth on Exhibit B to this
Agreement. In the event that the Company consents in writing to the Executive’s
engagement in such activity, the engaging in such activity by the Executive
shall be conclusively deemed not to be a violation of this Subsection 18(f).
Such consent is not intended and shall not be deemed to be a waiver or
nullification of the covenant of non-competition of the Executive or other
similarly bound Executives.


(g)    Non-Disparagement. Except as otherwise provided in Section 18(a)(iii) of
this Agreement, the Executive agrees that while the Executive is employed by the
Company and at all times following the termination of the Executive’s employment
with the Company for any reason, the Executive will not take any action or make
any statement which disparages the Company or its practices or which disrupts or
impairs its normal operations, such that it causes a material adverse impact to
the Company.


(h)    Effect of Non-Payment of Benefits; Clawback. The Executive’s
post-termination of employment obligations under this Paragraph 18 shall cease
upon the Company’s failure to make any payments or benefits hereunder as a
result of the termination of the Executive’s employment when due if within 15
days after written notice from the Executive to the Company of such failure, the
Company does not make the required payment. In the event that the Executive
materially violates Subsection 18(e) or 18(f), and does not cure such violation
(if it can be cured) within five (5) days after written notice of such failure,
the Executive agrees that calculation of the harm to the Company from such
violation would be uncertain and not capable of being readily ascertained, and
that as a reasonable estimation of the harm to the Company from such violation
the Executive shall repay to the Company a portion of the Termination Payment
paid to the Executive pursuant to Section 4(d)(i) equal to a fraction, the
numerator of which is the number


22

--------------------------------------------------------------------------------





of days left in the applicable period under Subsection 18(e) or 18(f), and the
denominator of which is the total number of days in the applicable period under
such Section. In the event that the Executive materially violates Subsection
18(a), 18(c) or 18(g), and does not cure such violation (if it can be cured)
within five days after written notice of such failure, the Executive agrees that
calculation of the harm to the Company from such violation would be uncertain
and not capable of being readily ascertained, and that as a reasonable
estimation of the harm to the Company from such violation the Executive shall
repay to the Company a portion of the Termination Payment paid to the Executive
pursuant to Section 4(d)(i) equal to a fraction, the numerator of which is the
number of days left in the one (1) year period immediately following the
termination and the denominator of which is 365. The Executive further agrees
that in addition to Executive’s repayment obligations with respect to breaches
of Subsection 18(a), 18(c), 18(e), 18(f), or 18(g), the Company shall have the
right to seek equitable relief pursuant to Subsection 18(i) hereunder.


(i)    Specific Enforcement; Remedies Cumulative. The Executive acknowledges
that the Company and Related Entities, as the case may be, will be irreparably
injured if the provisions of Subsections 18(a), 18(b), 18(c), 18(e), 18(f) and
18(g) hereof are not specifically enforced and the Executive agrees that the
terms of such provisions (including without limitation the periods set forth in
Subsections 18(e), 18(f) and 18(g)) are reasonable and appropriate. If the
Executive commits, or the Company has evidence based on which it reasonably
believes the Executive threatens to commit, a material breach of any of the
provisions of Subsections 18(a), 18(b), 18(c), 18(e), 18(f) or 18(g) hereof, the
Company and/or Related Entities, as the case may be, shall have the right and
remedy, in addition to and not in limitation of any other remedy that may be
available at law or in equity, to have the provisions of Subsections 18(a),
18(b), 18(c), 18(e), 18(f) or 18(g) hereof specifically enforced by any court
having jurisdiction through immediate injunctive and other equitable relief, it
being acknowledged and agreed that any such breach or threatened breach will
cause irreparable injury to the Company and/or Related Entities and that money
damages will not provide an adequate remedy therefore. Such injunction shall be
available without the posting of any bond or other security, and the Executive
hereby consents to the issuance of such injunction.


(j)    Re-Set of Period for Non-Competition and Non-Interference. In the event
that a legal or equitable action is commenced with respect to any of the
provisions of Subsections 18(e) or 18(f) hereof and the Executive has not
complied, in all material respects, with the provisions in such subsections with
respect to which such action has been commenced, then the one-year period, as
described in such subsections not so complied with by the Executive, shall be
extended from its original expiration date, day-for-day, for each day that the
Executive is found to have not complied, in all material respects, with such
subsections.


23

--------------------------------------------------------------------------------









(k)    Jurisdiction and Venue. WITH RESPECT TO THE ENFORCEMENT OF ANY AND ALL
LOYALTY OBLIGATIONS ARISING UNDER PARAGRAPH 18, THE SUBSECTIONS 18(k) AND 18(l)
OF THIS AGREEMENT SHALL APPLY. THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY CONSENT TO THE EXCLUSIVE JURISDICTION OF THE FOLLOWING COURTS IN
MATTERS RELATED TO THIS PARAGRAPH 18 AND AGREE NOT TO COMMENCE ANY SUIT, ACTION
OR PROCEEDING RELATING THERETO EXCEPT IN ANY OF SUCH COURTS: THE STATE COURTS OF
THE STATE OF NORTH CAROLINA, THE COURTS OF THE UNITED STATES OF AMERICA LOCATED
IN THE CITY OF RALEIGH, NORTH CAROLINA.


(l)    Waiver of Jury Trial. EXECUTIVE AGREES TO WAIVE THE RIGHT TO A TRIAL BY
JURY IN ANY ACTION OR PROCEEDING BASED UPON, OR RELATED TO, ANY LOYALTY
OBLIGATIONS. THIS WAIVER IS KNOWINGLY, INTENTIONALLY, AND VOLUNTARILY MADE BY
EXECUTIVE, AND EXECUTIVE ACKNOWLEDGES THAT, EXCEPT FOR THE COMPANY’S AGREEMENT
TO LIKEWISE WAIVE ITS RIGHTS TO A TRIAL BY JURY (WHICH THE COMPANY HEREBY
MAKES), THE COMPANY HAS NOT MADE ANY REPRESENTATIONS OF FACTS TO INDUCE THIS
WAIVER OF TRIAL BY JURY OR IN ANY WAY TO MODIFY OR NULLIFY ITS EFFECT. EXECUTIVE
FURTHER ACKNOWLEDGES THAT EXECUTIVE HAS BEEN REPRESENTED (OR HAS HAD THE
OPPORTUNITY TO BE REPRESENTED) IN THE SIGNING OF THIS AGREEMENT AND IN THE
MAKING OF THIS WAIVER BY INDEPENDENT LEGAL COUNSEL, SELECTED OF EXECUTIVE’S OWN
FREE WILL, AND THAT EXECUTIVE HAS HAD THE OPPORTUNITY TO DISCUSS THIS WAIVER
WITH COUNSEL. EXECUTIVE FURTHER ACKNOWLEDGES THAT EXECUTIVE HAS READ AND
UNDERSTANDS THE MEANING AND RAMIFICATIONS OF THIS WAIVER AND AS EVIDENCE OF THIS
FACT SIGNS THIS AGREEMENT BELOW.


20.    Adherence to Company Policies. The Executive agrees to adhere diligently
to all established Company policies and procedures, including but not limited to
the Company’s Guidelines on Significant Governance Issues, Code of Ethics and
Business Conduct and, if applicable, the Code of Ethics for Financial
Professionals. The Executive agrees that if the Executive does not adhere to any
of the provisions of such Guidelines and Codes, the Executive will be in breach
of the provisions hereof.


21.    Representations. The Executive agrees to execute any proper oath or
verify any proper document required to carry out the terms of this Agreement.
The Executive represents that Executive’s performance of all the terms of this
Agreement will not breach any agreement to keep in confidence proprietary
information acquired by the Executive in confidence or in trust prior to the
Executive’s employment by the Company. The Executive has not entered into, and
the Executive agrees the Executive will not enter into, any oral or written
agreement in conflict herewith and the Executive’s employment by the Company and
the Executive’s services to the Company will not violate the terms of any oral
or written agreement to which the Executive is a party.


24

--------------------------------------------------------------------------------









22.    Binding Effect of Execution. The Company and the Executive agree that
this Agreement shall not bind or be enforceable by or against either party until
this Agreement has been duly executed by both the Executive and the Company.




[SIGNATURE PAGE FOLLOWS]




25

--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the Company and the Executive have executed this Agreement
as of the date first written above.




Advance Auto Parts, Inc.


By:_________________________________(SEAL)


Print Name:__________________________


Title:________________________________


Address: 5008 Airport Road
               Roanoke, VA 24012
Executive


Name: Thomas Okray


Signature: /s/ Thomas Okray                     


Address:
 


 
 









26

--------------------------------------------------------------------------------






EXHIBIT A


TERMINATION CERTIFICATION




This is to certify that I do not have in my possession, nor have I failed to
return, any material devices, records, data, notes, reports, proposals, lists,
correspondence, specifications, drawings, blueprints, sketches, materials,
equipment, other documents or property, or reproductions of any aforementioned
items belonging to the Company.


I further certify that I have, to the best of my knowledge, complied in all
material respects with all the terms of my Employment Agreement with the
Company.


Date:________________________________




____________________________________
Executive’s Signature




____________________________________
Executive’s Name (Print)









--------------------------------------------------------------------------------






EXHIBIT B




LIST OF ASSOCIATIONS WITH RESTRICTED COMPANIES






































____ None
____ Additional Sheets Attached




Signature of the Executive: _________________________________
Print Name of the Executive: ________________________________
Date:                 




